IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-21084
                         Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

RAUL ELIZONDO ALVAREZ,

                                              Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
             for the Southern District of Louisiana
                     USDC No. H-92-CR-298-2
                       - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Raul Elizondo Alvarez appeals the district court’s

resentencing on the remaining counts of conviction after vacating

his 18 U.S.C. § 924(c) firearm conviction pursuant to Bailey v.

United States, 116 S. Ct. 501 (1995).    He contends that the

district court was without authority to resentence him.       Contrary

to Alvarez’s assertion, the district court had the authority to

resentence.    United States v. Benbrook, 119 F.3d 338, 339-41 (5th




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-21084
                               -2-

Cir. 1997); United States v. Hernandez, 116 F.3d 725, 727-28 (5th



Cir. 1997); United States v. Rodriguez, 114 F.3d 46, 47-48 (5th

Cir. 1997).

     AFFIRMED.